Third District Court of Appeal
                               State of Florida

                      Opinion filed November 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2206
                       Lower Tribunal No. 20-16054
                          ________________


                          Emmanuela Bruno,
                                  Appellant,

                                     vs.

                              BHUJ 1 LLC,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Beatrice
Butchko, Judge.

     The Monestime Firm, P.A., and Regine Monestime, for appellant.

     Arnaldo Velez, P.A., and Arnaldo Velez; Salina Jivani, for appellee.


Before LOGUE, LINDSEY, and MILLER, JJ.

     PER CURIAM.
      Appellant   Emmanuela     Bruno    challenges    several   orders   on

appeal. Only one is timely. In that order, Bruno challenges the trial court’s

denial of her objection to the judicial sale without an evidentiary

hearing. Based on the record before us, we reverse and remand for an

evidentiary hearing. See Arsali v. Chase Home Fin. LLC, 121 So. 3d 511

(Fla. 2013).

      Reversed and remanded.




                                     2